 
EXHIBIT 10.1


EXECUTION VERSION


SECOND AGREEMENT REGARDING AMENDMENTS TO LOAN DOCUMENTS


THIS SECOND AGREEMENT REGARDING AMENDMENTS TO LOAN DOCUMENTS (as amended,
modified, supplemented, extended or restated from time to time, this “Amendment
Agreement”), dated as of August 5, 2014, is entered into among ENVENTIS
CORPORATION (f/k/a Hickory Tech Corporation) (the “Borrower”); each of the
wholly-owned Subsidiaries of the Borrower listed on the signature pages hereof
(individually, a “Guarantor” and, collectively, the “Guarantors”; and, together
with the Borrower, the “Loan Parties”); COBANK, ACB (individually, “CoBank” and,
as Administrative Agent, “Administrative Agent”), in its capacity as
Administrative Agent and as a Lender; and each lender listed on the signature
pages hereof (together with CoBank, the “Lenders”).


RECITALS


WHEREAS, the Borrower, the Lenders and Administrative Agent are parties to that
certain Credit Agreement, dated as of August 11, 2011, as amended by that
certain Agreement Regarding Amendments to Loan Documents, dated as of October
30, 2013, by and among the Loan Parties, the Lenders and the Administrative
Agent (as further amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”);
 
WHEREAS, certain lenders extended certain financial accommodations to the
Borrower under the Credit Agreement consisting of a term loan facility (the
“Existing Term Loan”), the proceeds of which were to be used to refinance
certain debt of the Borrower, payment of certain permitted dividends and payment
of fees and expenses incurred in connection with the Existing Term Loan;
 
WHEREAS, the Borrower, the Incremental Term Lenders and the Administrative Agent
are parties to that certain Incremental Term Loan Agreement, dated as of March
1, 2012 (the “Incremental Term Loan Agreement”), pursuant to which certain
Incremental Term Lenders extended certain financial accommodations to the
Borrower consisting of an Incremental Term Loan facility (the “Incremental Term
Loan”), the proceeds of which were to be used (i) to finance the acquisition of
all the outstanding membership interests of IdeaOne Telecom Group, LLC and (ii)
for the payment of certain fees and expenses incurred in connection with the
Incremental Term Loan;
 
WHEREAS, the Guarantors are party to that certain Guaranty Agreement, dated as
of August 11, 2011, as amended by that certain Agreement Regarding Amendments to
Loan Documents, dated as of October 30, 2013, by and among the Loan Parties, the
Lenders and the Administrative Agent (as further amended, modified,
supplemented, extended or restated from time to time, the “Guaranty Agreement”)
in favor of the Administrative Agent; and


WHEREAS, the Borrower has requested and the Lenders have agreed, subject to the
terms hereof, to certain modifications to the Credit Agreement, as more fully
described herein;


 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Amendment Agreement, each of the Borrower, each Guarantor,
Administrative Agent and each Lender hereby agree and consent as follows:


SECTION 1. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
 
SECTION 2. Amendment.  In reliance on the representations and warranties of the
Loan Parties contained in this Agreement and in connection with the request of
the Borrower for the amendments and other modifications provided herein and
subject to the effectiveness of this Agreement as described below, the Loan
Documents are hereby amended as set forth below.
 
(a) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “EBITDA” set forth therein in its entirety as
follows:
 
“EBITDA” (a) means, with respect to the Borrower and its Subsidiaries for any
period, calculated on a Consolidated basis without duplication, in accordance
with GAAP,  the result of (i) sum of (1) Net Income or deficit, as the case may
be, (2) Interest Expense (including non-cash interest), (3) depreciation and
amortization expense, (4) income taxes, (5) certain one-time items and/or
adjustments, in each case to be agreed upon by the Administrative Agent in its
reasonable discretion, associated with (I) fees and expenses in connection with
the Credit Facilities and Hedge Agreements associated with the Credit Facilities
and the existing Debt being refinanced by the Credit Facilities, (II) any
Permitted Acquisitions or dispositions of assets permitted by Section 12.5(e),
(III) any non-cash restructuring charges, (IV) cash restructuring charges not to
exceed $2,500,000 in the aggregate during the term of this Agreement, and (V)
any Debt restructuring or amendment charges, (6) losses from the disposal or
impairment of property and equipment and other long-term assets, including
goodwill, intangibles and spectrum, (7) losses on sales of assets (excluding
sales in the ordinary course of business) and (8) any other non-cash expenses,
charges, losses, or infrequent, unusual or extraordinary items reducing net
income for such period to the extent such non-cash items do not represent a cash
item in any future period; provided however that the items specified above in
clauses (2) through (8) shall only be included to the extent such items reduce
the Net Income of the Borrower; minus (ii) to the extent included in calculating
Net Income or deficit, the sum of (1) non-cash dividends, (2) patronage income,
(3) equity in earnings from unconsolidated Subsidiaries and joint ventures, (4)
gains from the disposal of property and equipment and other long-term assets,
including goodwill, intangibles and spectrum (excluding disposals in the
ordinary course of business), (5) gains on sales of assets (excluding sales in
the ordinary course of business) and (6) any other non-cash gains, non-cash
income, or extraordinary items increasing Net Income, and (b) will be measured
for the then most recently completed four fiscal quarters, adjusted to give
effect to any material acquisition (including any Permitted Acquisition), sale
or other disposition, directly or through a Subsidiary, of any business (or any
portion thereof) during the period of calculation as if such acquisition, sale
or other disposition occurred on the first day of such period of calculation.
 
 
2

--------------------------------------------------------------------------------

 
SECTION 3. Consent.  Pursuant to the provisions of Section 12.4 of the Credit
Agreement, the Borrower is prohibited from, among other things, merging,
consolidating or entering into similar combinations except as otherwise
permitted pursuant to the provisions of Section 12.4, and pursuant to Section
13.1(i) the of the Credit Agreement the Borrower is prohibited from consummating
certain changes of control.  The Borrower has advised the Administrative Agent
and the Lenders that it has entered into an Agreement and Plan of Merger dated
as of June 29, 2014, a true, correct and complete copy of which is attached
hereto as Exhibit A (the “Merger Agreement”) with Consolidated Communications
Holdings, Inc. (“Consolidated”) and Sky Merger Sub Inc. (“Merger Sub”) regarding
a strategic business combination transaction pursuant to the terms of which
Merger Sub will be merged into Borrower with Borrower continuing as the
surviving corporation and a wholly-owned subsidiary of Consolidated, (the
“Proposed Merger”), the consummation of which is not otherwise permitted
pursuant to the provisions of Section 12.4 and 13.1(i) of the Credit
Agreement.  The Borrower has further advised the Administrative Agent and the
Lenders that, upon closing of the Proposed Merger, the Indebtedness owing to the
Lenders under the Credit Agreement will be paid in full in cash, and has
requested that the Administrative Agent and the Lenders consent to the Proposed
Merger and the execution and performance by the Borrower and the other Loan
Parties of any documents required in connection therewith.  In reliance on the
representations, warranties and agreements provided and made by the Borrower to
the Administrative Agent and the Lenders herein, and subject to the conditions
set forth below, the Administrative Agent and the Lenders hereby consent to the
execution by the Borrower of the Merger Agreement, and, subject to the
conditions to effectiveness set forth in Section 6 below, consent to the
consummation of the Proposed Merger.
 
SECTION 4. Representations and Warranties.  Each of the Loan Parties hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
 
(a) Such entity has the right and power to execute, deliver and perform this
Amendment Agreement in accordance with its terms.
 
(b) Such entity has taken all necessary action to authorize it to execute,
deliver and perform this Amendment Agreement in accordance with its terms.
 
(c) This Amendment Agreement has been duly executed and delivered by such entity
and is a legal, valid and binding obligation of it, enforceable against it in
accordance with its terms.
 
(d) The execution, delivery and performance of this Amendment Agreement in
accordance with its terms do not and will not, by the passage of time, the
giving of notice or otherwise,
 
(i) require any Governmental Approval or violate any Applicable Law relating to
such entity;
 
 
3

--------------------------------------------------------------------------------

 
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of such entity;


(iii) conflict with any material provision of any indenture, agreement or other
instrument to which it is a party or by which it or any of its properties may be
bound or any Governmental Approval relating to it; or


(iv) result in or require the creation or imposition of any Lien (except
Permitted Liens) upon or with respect to any property now owned or hereafter
acquired by such entity.


(e) since December 31, 2013, there has been no change in the properties,
business, operations, prospects, or condition (financial or otherwise) of the
Borrower and its Subsidiaries and no event has occurred or condition arisen that
could reasonably be expected to have a Material Adverse Effect.


(f) that, after giving effect to the amendments and affirmative covenants
described or set forth in this Amendment Agreement, the representations and
warranties of such entity set forth in the Loan Documents are true and correct
as of the date hereof as if made on the date hereof.


(g) no Default or Event of Default under the Loan Documents has occurred and is
continuing as of this date.
 
SECTION 5. Reaffirmation Regarding Credit Agreement, Guaranty Agreement and
Security Agreement.  The Borrower and the Guarantors, as the makers of the
Credit Agreement, the Guaranty Agreement and the Security Agreement, as
applicable, and certain other Loan Documents, hereby confirm and agree that (a)
each such document is and shall continue to be in full force and effect, and (b)
the obligations secured by each such document include any and all obligations of
the Loan Parties to Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents.
 
SECTION 6. Effective Date.  Except as set forth below with respect to the
consent to the consummation of the Proposed Merger, this Amendment Agreement
shall be effective only upon receipt by Administrative Agent of an executed
counterpart hereto signed by each Lender and each Loan Party.  The consent to
the Proposed Merger set forth in Section 3 hereof shall be effective only upon
receipt by the Administrative Agent of evidence satisfactory to the
Administrative Agent in its sole discretion that (i) the Proposed Merger will be
consummated on substantially the same terms as those set forth in the Merger
Agreement and (ii) all the Obligations have been paid in full and the
Commitments terminated.  Other than as expressly set forth herein, (i) all
obligations and rights of the Loan Parties, Administrative Agent and the Lenders
arising out of or relating to the period commencing on the Effective Date shall
be governed by the terms and provisions of the Loan Documents giving effect to
the modifications provided for herein; and (ii) the obligations of and rights of
the Loan Parties, Administrative Agent and the Lenders arising out of or
relating to the period prior to the Effective Date shall continue to be governed
by the Loan Documents without giving effect to the modifications provided for
herein.
 
 
4

--------------------------------------------------------------------------------

 
SECTION 7. No Novation.  This Amendment Agreement shall not constitute a
novation of the Credit Agreement, the Guaranty Agreement, the Security
Agreement, the Notes or any other Loan Document.  All references to any
agreement or instrument amended hereby in such agreement or instrument, in any
other Loan Document or in any other documents, instruments or agreements
executed or delivered in connection therewith, shall be deemed a reference to
such agreement or instrument as amended by this Amendment Agreement.  Except as
expressly provided in this Amendment Agreement, the execution and delivery of
this Amendment Agreement does not and will not amend, modify or supplement any
provision of, or constitute a consent to or a waiver of any noncompliance with
the provisions of, the Loan Documents, and, except as specifically provided in
this Amendment Agreement, the Loan Documents shall remain in full force and
effect.
 
SECTION 8. Costs.  The Borrower agrees to pay Administrative Agent, on demand,
all out-of-pocket costs and expenses incurred by Administrative Agent,
including, without limitation, the reasonable fees and expenses of counsel
retained by Administrative Agent, in connection with the negotiation,
preparation, execution and delivery of this Amendment Agreement and all other
instruments and documents contemplated hereby.
 
SECTION 9. General.  This Amendment Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement.  This
Amendment Agreement shall be construed, administered and applied in accordance
with all of the terms and provisions of the Credit Agreement, including the
governing law provisions thereof.
 
SECTION 10. Release.  Although each of Administrative Agent and the Lenders
regards its respective conduct as proper and does not believe that any Loan
Party has any claim, right, cause of action, offset or defense against it or any
of its Related Parties in connection with the execution, delivery, performance
or administration of, or the transactions contemplated by, any of the Credit
Agreement, the Guaranty Agreement, this Amendment Agreement, or any of the other
Loan Documents, Administrative Agent, the Lenders and the Loan Parties, as an
inducement to enter into this Amendment Agreement and as consideration herefore,
agree to eliminate any possibility that any past conduct, conditions, acts,
omissions, events, circumstances or matters of any kind whatsoever could impair
or otherwise affect any rights, interests, contracts or remedies of any
Indemnitees.  Therefore, each Loan Party unconditionally, freely, voluntarily
and, after consultation with counsel and becoming fully and adequately informed
as to the relevant facts, circumstances and consequences, jointly and severally
releases, waives and forever discharges each Indemnitee from and against (a) any
and all liabilities, indebtedness and obligations, whether known or unknown, of
any kind whatsoever, (b) any legal, equitable or other obligations of any kind
whatsoever, whether known or unknown, (c) any and all claims whether known or
unknown, under any oral or implied agreement (or obligation or undertaking of
any kind whatsoever) which is different from or in addition to the express terms
of the Credit Agreement, the Guaranty Agreement, this Amendment Agreement, or
the other Loan Documents, and (d) all other claims, rights, causes of action,
counterclaims or defenses of any kind whatsoever, in contract or in tort, in law
or in equity, whether known or unknown, direct or derivative, which any Loan
Party or any predecessor, successor or assign thereof might otherwise have
against any Indemnitee on account of any conduct, condition, act, omission,
event, contract, liability, obligation, demand, covenant, promise, indebtedness,
claim, right, cause of action, suit, damage, defense, circumstance or matter of
any kind whatsoever which existed, arose or occurred at any time prior to the
date hereof.
 


 
[Signatures follow on next page.]
 
 
5

--------------------------------------------------------------------------------

 
 
Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.



 
ENVENTIS CORPORATION (f/k/a Hickory Tech Corporation), as the Borrower
       
By: 
/s/ David A. Christensen   Name: David A. Christensen   Title: 
Senior Vice President, Chief Financial
Officer and Secretary
 
 
CABLE NETWORK, INC.,
CRYSTAL COMMUNICATIONS, INC.,
ENTERPRISE INTEGRATION SERVICES, INC.,
ENVENTIS TELECOM, INC.,
HEARTLAND TELECOMMUNICATIONS
COMPANY OF IOWA,
IDEAONE TELECOM, INC.,
MANKATO CITIZENS TELEPHONE
COMPANY,
MID-COMMUNICATIONS, INC., and
NATIONAL INDEPENDENT BILLING, INC.,
each as a Guarantor

 



       
By: 
/s/ David A. Christensen   Name: David A. Christensen   Title: 
Senior Vice President, Chief Financial
Officer and Secretary

 
 
[Signatures continued on following page]
 
[Signature Page to Second Agreement Regarding Amendments to Loan Documents]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signatures continued from previous page]
 
 



 
COBANK, ACB, as Administrative Agent, Lead Arranger, Swingline Lender, Issuing
Lender and as a Lender
       
By: 
/s/ Theodore Koerner   Name: Theodore Koerner   Title: 
Managing Director

 


 




[Signatures continued on following page]


 


 


[Signature Page to Second Agreement Regarding Amendments to Loan Documents]

--------------------------------------------------------------------------------


 


 